FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTONIO CHAVEZ-MONTEJANO,                        Nos. 08-70021
a.k.a. Antonio Chavez,                                08-73384

               Petitioner,                       Agency No. A075-098-140

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions, Antonio Chavez-Montejano, a native and

citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reissue its previous decision and the order

dismissing his appeal from an immigration judge’s decision to deny him a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, see Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and the denial of a motion to continue, see Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petitions

for review.

      The BIA did not abuse its discretion in refusing to reissue its August 29,

2006, order where the record indicates the order was mailed to Chavez-

Montejano’s counsel’s address of record, see Haroutunian v. INS, 87 F.3d 374,

375-76 (9th Cir. 1996) (a properly addressed cover letter creates a presumption of

mailing on the date of the cover letter), and Chavez-Montejano has not submitted

sufficient evidence to overcome the presumption of receipt, cf. Singh v. Gonzales,

494 F.3d 1170, 1172-73 (9th Cir. 2007); see also 8 C.F.R. § 1003.2(c).

      The agency did not abuse its discretion in denying Chavez-Montejano’s

motion for a continuance because Chavez-Montejano did not demonstrate good

cause. See Sandoval-Luna, 526 F.3d at 1246-47; 8 C.F.R. § 1003.29.

      PETITIONS FOR REVIEW DENIED.




                                         2                                    08-70021